Decree of the Surrogate’s Court of Rockland county reversed on the law, with costs payable out of the estate, and the petition dismissed, without costs. The bequest in the second paragraph of the will was a specific legacy and not a demonstrative legacy. (Crawford v. McCarthy, 159 N. Y. 514; Leonard v. Harney, 173 id. 352; Matter of Tailer, 147 App. Div. 741; affd., on opinion below, 205 N. Y. 599; Platt v. Moore, 1 Dem. 191; Gardner v. Printup, 2 Barb. 83.) The decedent having made a change of beneficiary which precluded the estate from receiving the money ir. the event the new beneficiary survived the testator, and having done this by a formal deliberate act prior to his death, the specific legacy was adeemed. (Davids New York Law of Wills, § 1110; Humphrey v. Robinson, 52 Hun, 200, 203; Langdon v. Astor’s Executors, 16 N. Y. 9, 57; Powys v. Mansfield, 3 Myl. & C. 359, 376.) The case of Tifft v. Porter (8 N. Y. 516) is not to the contrary, and the authority of that case is seriously impaired, if not destroyed, by Matter of Security Trust Co. (221 N. Y. 213, 220). Lazansky, P. J., Young, Hagarty, Carswell and Scudder, J.T., concur. [154 Misc. 596.1